UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6176


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JOSEPH ZIADEH,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:02-cr-00273-HEH-1)


Submitted:   May 20, 2013                     Decided:   May 23, 2013


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Ziadeh, Appellant Pro Se. Robert P. McIntosh, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph     Ziadeh    appeals        the   district       court’s    order

denying (1) his motion for reconsideration of a previous order

granting       the   receiver’s       application        for    compensation;          and

(2) his Fed. R. Civ. P. 60(b)(3) motion for reconsideration of

the final restitution order entered in his criminal proceedings.

We   have      reviewed    the     record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Ziadeh, No. 3:02-cr-00273-HEH-1 (E.D.

Va. Jan. 31, 2013).          We dispense with oral argument because the

facts    and    legal     contentions       are    adequately    presented        in   the

materials       before    this     court    and    argument     would    not   aid     the

decisional process.

                                                                               AFFIRMED




                                             2